DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B: Figs. 9-11 in the reply filed on 12/09/2020 is acknowledged.
Claims 2-4, 8-10, 12 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2020.
Claim Objections
Claims 1, 5, 13 and 18 are objected to because of the following informalities:  
Regarding claim 1, lines 3-4, the phrase “an elongated member… distal ends wherein the elongated member configured to be attached” should read “wherein the elongated member is configured to be attached” or “distal ends, the elongated member configured to be attached”.
Further, in line 13, the phrase beginning with “a manipulating member” should be indented to clarify the manipulating member as a component of the treatment tool.
Regarding claim 5, line 5, the phrase beginning with “the manipulating member” should be indented to clarify the manipulating member as a component of the treatment tool.
Regarding claim 13, the term “bended” should read “bent”.
Regarding claim 18, lines 3-4, the phrase “an elongated member… distal ends wherein the elongated member configured to be attached” should read “wherein the elongated is configured to be attached” or “distal ends, the elongated member configured to be attached”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
	Pg. 25 lines 1-11 describe the locking member as a slide member.
	Pg. 25 lines 1-11 describe the manipulating member as end portions of a slide member.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, the claim recites “the proximal-end side” in line 3. There is insufficient antecedent basis for this limitation in the claim, since a proximal-end side has not been previously introduced. For examination purposes, the examiner is interpreting the phrase to be referring to a proximal-end side.
	Regarding claim 14, the claim recites “wherein the elongated member has a rotary member coupled to the housing from the distal-end”. It is unclear what structure the phrase “from the distal-end” is referring to (i.e. the distal end of the elongated member, the rotary member, or the housing). Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to a distal end of the housing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 11 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herve Dallemagne (US 5456695).
	Regarding claim 1, Herve Dallemagne discloses (abstract; Col. 3 line 7-Col. 4 line 48 and Col. 5 line 34-Col. 7 line 7; Figs. 1-5) a treatment tool comprising: 

	an elongated member (endoscopic body portion 14, Col. 3 lines 7-30; Fig. 1) having respective proximal (proximal end of body portion 14 connected to dial member 72 via bushing 78, Col. 4 lines 12-27; Fig. 2) and distal ends (distal end of body portion 14, Fig. 1) wherein the elongated member configured to be attached to the housing via the proximal end (body portion 14 connects to dial member 72 in barrel section 25 of handle assembly 12, Col. 4 lines 12-27; Fig. 2), the elongated member being rotatable around an axis of rotation with respect to the housing (body portion 14 is rotatable about the longitudinal axis relative to handle assembly 12, Col. 4 lines 12-27; Figs. 1-2); 
	an end effector (second tool assembly 20, Fig. 1) configured to be attached to the distal-end of the elongated member (attached to distal section 22 of body portion 14, Col. 3 lines 6-30; Fig. 1) and being rotatable in unison with the elongated member around the axis of rotation (second tool assembly 20 associated with distal section 22 of endoscopic portion 14, which one of ordinary skill would’ve understood would rotate along with endoscopic portion 14, Col. 3 lines 6-30; Fig. 1);
	a locking member (rocker link 96, which is an equivalent structure to the locking member interpreted under 112(f), since rocker link 96 is pivotally mounted and would therefore function similarly to a slide when engaging or disengaging elastomeric ring 84,  Col. 4 lines 28-48; Figs. 2 and 4-5) configured to be attached to the housing (rocker link 96 pivotally mounted within barrel section 25 of handle assembly 12, Col. 4 lines 28-48) so as to be engageable with the elongated member (note the following limitation is functional, and rocker link 96 frictionally engages ring 84 of dial member 72, which connects to body portion 14; therefore, one of ordinary skill would’ve understood rocker link 96 is indirectly engaged with body portion 14 via dial member 72, Col. 4 lines 28-48; Figs. 2 and 4-5) for restraining rotation of the elongated member around the axis of rotation with respect to the housing 
	a manipulating member (lever 92, which is an equivalent structure to the manipulating member interpreted under 112(f), since lever 92 is an end portion of rocker link 96 as depicted in Figs. 4-5 and causes movement of rocker link 96, Col. 4 lines 28-48; Figs. 4-5) configured to be attached to the housing (lever 92 pivotally mounted about post 94 of handle assembly 12, Figs. 4-5) and being movable with respect to the housing in a first direction along the axis of rotation, a second direction toward the axis of rotation, or a third direction along the side surface and transverse to the axis of rotation (lever 92 is movable in an up and down direction as shown in Figs. 4-5, which one of ordinary skill would’ve understood to be movable along the side surface (see annotated Fig. 1); note the Merriam-Webster dictionary definition of ‘transverse’ is “made at right angles to the long axis of the body”- since lever 92 moves in an up and down direction, one of ordinary skill would’ve understood this direction to be transverse to the longitudinal axis of the body, Col. 4 lines 28-48; annotated Fig. 5), for switching from an engaged position to a disengaged position and vice versa (lever 92 moves into a locked and unlocked position of locking mechanism 90, Col. 4 lines 28-48; Figs. 4-5) and wherein in the engaged position, the locking member and the elongated member engage with one another (rocker link 96 engages ring 84 of dial member 72, which is connected to body portion 14 and is therefore indirectly engaged to body portion 14) and in the disengaged position, the locking member and the elongated member disengage from one another (in the unlocked position, rocker link 96 is out of contact with ring 84, Col. 4 lines 28-48; Figs. 4-5).

    PNG
    media_image1.png
    557
    834
    media_image1.png
    Greyscale

Annotated Figure 1 of Herve Dallemagne

    PNG
    media_image2.png
    518
    839
    media_image2.png
    Greyscale

Annotated Figure 5 of Herve Dallemagne

	Regarding claim 5, Herve Dallemagne discloses the device of claim 1. Herve Dallemagne further discloses wherein the housing includes a grip (gripping handle 28, Col. 3 lines 31-60) attached thereto 

    PNG
    media_image3.png
    738
    837
    media_image3.png
    Greyscale

Annotated Figure 3 of Herve Dallemagne
	Regarding claim 6, Herve Dallemagne discloses the device of claim 5. Herve Dallemagne further discloses wherein while the housing is being held by a hand, the palm and the thumb of the hand are held against the grip from the proximal-end side, and the manipulating member is positioned in a range where the thumb can abut against the manipulating member (note the following limitation is functional, and one of ordinary skill would’ve understood handle assembly 12 to be capable of being held such that a user’s hand would hold gripping handle 28 on a proximal-end side, since gripping handle 28 is on a proximal end of apparatus 10 and would include a proximal side to be gripped in order to actuate the device, and lever 92 positioned such that a user would be able to manipulate the lever in the up and down direction with a specific finger if desired, since handle assembly 12 functions as a handle to be gripped by a user, Figs. 1-5).
	Regarding claim 7, Herve Dallemagne discloses the device of claim 5. Herve Dallemagne further discloses wherein the manipulating member causes the locking member and the elongated member to switch from the disengaged position to the engaged position by moving from a distal-end side of the treatment tool toward a proximal-end side of the treatment tool in the first direction, moving toward the axis of rotation in the second direction, or moving toward a side where the grip is positioned in the third direction (lever 92 moved in a downward direction to the locked position of locking mechanism 90, which one of ordinary skill would’ve understood to be in the third direction since it is transverse to the longitudinal axis of rotation, annotated Fig. 5 with respect to claim 1 above).
	Regarding claim 11, Herve Dallemagne discloses the device of claim 1. Herve Dallemagne further discloses wherein the manipulating member moves between a locked position in which the locking member and the elongated member engage with one another (rocker link 96 engages ring 84 of dial member 72, which is connected to body portion 14 and is therefore indirectly engaged to body portion 14 in locked position of locking mechanism 90, Col. 4 lines 28-48; Fig. 5) and an unlocked position in which the locking member and the elongated member disengage from one another (rocker 
	Regarding claim 14, Herve Dallemagne discloses the device of claim 1. Herve Dallemagne further discloses wherein the elongated member has a rotary member (dial member 72, Col. 4 lines 12-26; Figs. 1-3) coupled to the housing from the distal-end (dial member 72 coupled to handle assembly 12 via body portion 14 and barrel section 25, which extends from a distal end of handle assembly 12 and is therefore coupled to the handle assembly 12 from a distal end), exposed outwardly of the housing (Figs. 1 and 3), and rotates in unison with the elongated member around the axis of rotation (dial member 72 effects rotation of body portion 14 via rotation of dial member 72, Col. 4 lines 12-26; Figs. 1 and 3).
	Regarding claim 15, Herve Dallemagne discloses the device of claim 1. Herve Dallemagne further discloses wherein the elongated member is inserted into the housing (body portion 14 inserted 
	Regarding claim 16, Herve Dallemagne discloses the device of claim 1. Herve Dallemagne further discloses wherein the elongated member is defined by a sheath (one of ordinary skill would’ve understood endoscopic body portion 14 to be defined by a sheath, since body portion 14 has multiple structures extending through it and therefore functions as a sheath, Col. 3 lines 31-60; Fig. 2).
	Regarding claim 17, Herve Dallemagne discloses the device of claim 1. Herve Dallemagne further discloses wherein the elongated member is defined by a shaft (one of ordinary skill would’ve understood endoscopic body portion 14 to be defined by a shaft, since body portion 14 is an elongated cylindrical structure and is attached to handle assembly 12, Col. 3 lines 6-30; Fig. 1).


	Regarding claim 18, Herve Dallemagne discloses (abstract; Col. 3 line 7-Col. 4 line 48 and Col. 5 line 34-Col. 7 line 7; Figs. 1-5) a treatment tool comprising: 
	a housing (handle assembly 12, Col. 3 lines 7-30; Fig. 1); 
	an elongated member (endoscopic body portion 14, Col. 3 lines 7-30; Fig. 1) having respective proximal (proximal end of body portion 14 connected to dial member 72 via bushing 78, Col. 4 lines 12-
	an end effector (second tool assembly 20, Fig. 1) configured to be attached to the distal-end of the elongated member (attached to distal section 22 of body portion 14, Col. 3 lines 6-30; Fig. 1) and rotates in unison with the elongated member around the axis (second tool assembly 20 associated with distal section 22 of endoscopic portion 14, which one of ordinary skill would’ve understood would rotate along with endoscopic portion 14, Col. 3 lines 6-30; Fig. 1); 
	a locking member (rocker link 96, which is an equivalent structure to the locking member interpreted under 112(f), since rocker link 96 is pivotally mounted and would therefore function similarly to a slide when engaging or disengaging elastomeric ring 84,  Col. 4 lines 28-48; Figs. 2 and 4-5) configured to be attached to the housing (rocker link 96 pivotally mounted within barrel section 25 of handle assembly 12, Col. 4 lines 28-48) so as to engage with the elongated member (note the following limitation is functional, and rocker link 96 frictionally engages ring 84 of dial member 72, which connects to body portion 14; therefore, one of ordinary skill would’ve understood rocker link 96 is indirectly engaged with body portion 14 via dial member 72, Col. 4 lines 28-48; Figs. 2 and 4-5) for restraining rotation of the elongated member around the axis (rocker link 96 engages elastomeric ring 84 to lock dial member 72 in place, therefore restraining rotation of body portion 14, Col. 4 lines 28-48; Fig. 5); and 
	a manipulating member (lever 92, which is an equivalent structure to the manipulating member interpreted under 112(f), since lever 92 is an end portion of rocker link 96 as depicted in Figs. 4-5 and causes movement of rocker link 96, Col. 4 lines 28-48; Figs. 4-5) attached to the housing (lever 92 pivotally mounted about post 94 of handle assembly 12, Figs. 4-5) and moves with respect to the 
	Regarding claim 19, Herve Dallemagne discloses the device of claim 1. Herve Dallemagne further discloses wherein the manipulating member moves between a locking position in the engaged position (rocker link 96 engages ring 84 of dial member 72, which is connected to body portion 14 and is therefore indirectly engaged to body portion 14 in locked position of locking mechanism 90, Col. 4 lines 28-48; Fig. 5) and an unlocking position in the disengaged position (rocker link 96 is out of contact with ring 84 in unlocked position of locking mechanism 90, Col. 4 lines 28-48; Fig. 4), the manipulating member moves from the unlocking position to the locking position by a first force applied thereto when the manipulating member is in the unlocking position (lever 92 moved to locked position from unlocked position as shown in Fig. 4, which one of ordinary skill would’ve understood to include a manipulating force being applied to lever 92 to move lever 92 in a downward direction; Col. 4 lines 28-48; Figs. 4-5); the manipulating member remains in the locking position even if the manipulating member is released from the first force applied thereto (one of ordinary skill would’ve understood lever 92 to remain in a locked position, since lever 92 requires an outside force to move and would therefore maintain its position without any outside force, Col. 4 lines 28-48); and the manipulating member moves from the locking position to the unlocking position by a second force applied thereto when the manipulating member is in the locking position (one of ordinary skill would’ve understood lever 92 to be moved to the unlocked position, since lever 92 has a locked and unlocked position and would’ve moved from either .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Herve Dallemagne in view of Piskun (US 2010/0057121 A1).
	Regarding claim 13, Herve Dallemagne discloses the device of claim 1. 
	However, Herve Dallemagne fails to disclose wherein the end effector is capable of being bended and/or curved with respect to the axis of rotation.
	Piskun teaches (Para. [0127]; Fig. 38A), in the same field of endeavor, a laparoscopic instrument including a bent shaft (shaft 504, Fig. 38A) and an end effector (506, Fig. 38A), wherein the end effector is capable of being bended and/or curved with respect to the axis of rotation (end effector 506 is curved due to angled shaft and rotated around angled shaft, Para. [0127]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Herve Dallemagne with an end effector capable of being bent and/or curved, as taught by Piskun, in order to increase the range of movement of the instrument tip and thus improve accessibility to the target site in the relatively minimal space provided in minimally invasive surgical procedures (Para. [0127]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5609601 to Kolesa, disclosing a locking member restraining rotation of an inner tubular section.
US 2006/0259070 A1 to Livneh, disclosing a locking member restraining rotation of a tubular member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771